Case 1:18-cv-09128-VSB Document 33 Filed 03/13/19 Page 1 of 4
mermusst th sap tty gd Apoorva Doshi
Boge pee nd Van Eycklei 12, Bus 14,
2018 Antwerpen,Belgium
apoorvadoshi@gmail.com

1* March 2019
VIA COURIER
Hon. Vervon S. Broderick, U.S.D.J.
United States District Court for the Southern District of New York,
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415

New York, New York 10007

Re: ICICI Bank Limited, New York Branch v. Apoorva Doshi et al, No: 18-cv-9128(VSB

Dear Judge Broderick,
Thank you for allowing my prior request for extension to March 1 2019.

| am in the process of discussing settlement with the plaintiff. | therefore request another extension
to 15" April 2019 to answer or otherwise respond to the complaint. Plaintiff has consented to such
extension.

| thank Your Honour for your consideration.

Respectfully submitted,

‘*-.sApoorva Doshi

c. Counsel of Record

 

 

MAR 13 2019

VERNON S. BRODERICK
U.S. DISTRICT JUDGE
§.0.N.Y.

  

 

 

 

 

 

 
 

9095 80/8 1900 d0gy oat (t

TM

QQ00001+L000 sn

Mn
LATA

od :}48}U05

Byig'g  mtorerte aed ddl 9U8Ge2T
sinh «ASD stybren yuawdrus 12k yuaudty

 

“SN

W1USHY 30 Salut C3LINN

YUOA WEN “HROA HEN C000

Sty - WOH “HBUNDS ARO OP

| ASMOHLUIOD SHLULS ORLINN TIVHSUHH GOODUNHL
gS 10 NusHinos SHL vod Lunda LTuLST0 SaU¥LS OSLINN
OSC YOTURCOUE § SONYEA NOH
__. S2tegggamet? Td “pas xoTuRd0uE $ SONUEA NOH :on|

reovaceeezter ‘eueoud BIONI

IYGWAW 66G00P

: “ 3 TYSHONY BTYASHO GvOY SHTOWYS WNTAYS
Wod 7) giyLa TONT HLS @ YvHUN EF 9
IHSOG YANNOdY
utbt4 :
18140 tHsoa waunoay® HO.

 

 

dtysdseg

oon TH xod) SOINGTHOM SSBUdxa

 

 

 

     
 

 
 

Case] 1:18-cv-09128-VSB Document 33 Filed 03/13/19 Page 4 of 4

9
1“% mn Us mn =

° oy x

gy wony 7 vent UL
wysioy) =P AMMEL =

£200!

asheysne) Seles PIR? I

Ag
‘yng may gp pet waning Hey HY PS

Laon PY

 

 

 

 
